DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Parent claims 1 and 14 recite the limitation “determining whether a symbol occurs within a discontinuous reception on duration time period”; the examiner search through the specification for the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Parent claims 1 and 14 recite the limitation “determining whether a symbol occurs within a discontinuous reception on duration time period”; the examiner search through the specification for the scope of occurs [whether it was directed to an allocation, reception, transmission determination, etc.]; however, no description was found. Thereby, it is unclear what is occurring and its scope. The rest of the claims they share the deficiency by virtue of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei 20200314948.

As to claim 1, Babaei a method comprising: determining whether a symbol occurs within a discontinuous reception on duration time period; in response to determining that the symbol occurs within the discontinuous reception on duration time period, determining whether to transmit a report [feedback] (see par. 0422-0427); and may not transmit the report a discontinuous reception on duration timer is not running (see par. 0428-0429). Babaei description is given as a possibility; thereby, it also 

As to claim 2, Babaei the method of claim 1, further comprising not considering wake up signaling to determine whether the discontinuous reception on duration timer is started (see par. 0203-0204).

As to claim 3, Babaei the method of claim 1, wherein the discontinuous reception on duration time period comprises a duration of the discontinuous reception on duration timer (see par. 0428).

As to claim 4, Babaei the method of claim 1, wherein the report is a channel state information report (see par. 0430).

As to claim 5, Babaei the method of claim 1, wherein the report is a periodic channel state information report (see par. 0238, 0430).

As to claim 6, Babaei the method of claim 1, wherein the report is a semi-persistent channel state information report (see par. 0238, 0430).

As to claim 7, Babaei the method of claim 1, wherein the report is a sounding reference signal report (see par. 0238, 0430).

As to claim 8, Babaei the method of claim 1, wherein the report is a periodic sounding reference signal report (see par. 0238, 0430).

As to claim 9, Babaei the method of claim 1, wherein the report is a semi-persistent sounding reference signal report (see par. 0238, 0430).

As to claim 10, Babaei the method of claim 1, wherein the report is transmitted on a physical uplink control channel (see par. 0515).

As to claim 11, Babaei the method of claim 1, wherein the report is transmitted on a physical uplink shared channel (see par. 0515).

As to claim 12, Babaei the method of claim 1, wherein the report is transmitted during a predetermined time period of the discontinuous reception on duration time period (see par. 0244, 0515).

As to claim 13, Babaei the method of claim 12, wherein the predetermined time period comprises a beginning number of milliseconds of the discontinuous reception on duration time period (see par. 0244, 0515).

Regarding claims, 14-20 are the corresponding apparatus claims of method claims 1-7. Therefore, claims 14-20 are rejected for the same reasons as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571)272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCOS L. TORRES
Examiner
Art Unit 2645



/MARCOS L TORRES/Primary Examiner, Art Unit 2647